DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11087375.  Although claim 1, 11 and 15 at issue are not identical, they are not patentably distinct from each other because they merely replace or omit limitations that are obvious variants indicated by the underlined portions shown below.  It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the claims of the instant Application using slightly different wording, combination and sub combinations for the purpose to of extending an intentional usage for his/hers invention.  It is noted that “Omission of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.”  See In re Karlson, 311 F.2D 581, 584, 136 USPQ 184, 186 (CCPA 1963), U.S. Court of Customs and Patent Appeals.
Instant Application 17/382605
US 11087375 B2
Claims 1, 11 and 15 recite:
receiving specification information for a configurable product, the specification information including a plurality of symbol groups for the configurable product, at least one constraint involving at least one symbol group, and at least one conditional particular for at least one symbol group, wherein the symbol groups define a format of a part number of the configurable product and each symbol group includes one or more part number positions of the part number for characters, number and/or symbols corresponding to configurable properties of the configurable product; 

based on the specification information, generating a plurality of independent groups, each independent group including part number positions for characters, number and/or symbols that do not depend on characters, number and/or symbols at part number positions of other independent groups, wherein generating the plurality of independent groups 
includes: generating an independent group for each symbol group; 

merging independent groups having the same configurable properties to form a new independent group; 



and merging independent groups that, based on the at least one constraint, dependent on each other, wherein the dependent independent groups are merged to form a new independent group;



 and when multiple lengths of the part number positions can be generated from the generated independent groups, generating a plurality of virtual families such that each respective virtual family, 



based on the independent groups in the virtual family, provides characters, number and/or symbols for part number positions that are of a same length; and storing the virtual families in a database.
Claims 1, 11, and 15 recite:
receiving specification information for a configurable product, the specification information including a plurality of symbol groups for the configurable product, at least one constraint involving at least one symbol group, and at least one conditional particular for at least one symbol group, wherein the symbol groups define a format of a part number of the configurable product and each symbol group includes one or more part number positions of the part number for characters, number and/or symbols corresponding to a plurality of configurable properties of the configurable product 
based on the specification information, generating a plurality of independent groups, each independent group including part number positions for characters, number and/or symbols that do not depend on characters, number and/or symbols at part number positions of other independent groups, wherein generating the plurality of independent groups 
includes: generating an independent group for each symbol group 
merging independent groups having the same configurable properties to form a new independent group 
and merging independent groups that, based on the at least one constraint, dependent on each other, wherein the dependent independent groups are merged to form a new independent group 
and when multiple lengths of the part number positions can be generated from the generated independent groups, generating a plurality of virtual families, wherein each virtual family 
based on the independent groups in the virtual family, provides characters, number and/or symbols for part number positions that are of a same length; and storing the virtual families in a database.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neal et al. (US 20030149706 A1).
Regarding claim 1, Neal et al. (US 20030149706 A1) discloses:
a computer implemented method for building a configurable product data store, at least by (paragraph [0019, 0040] which describes an electronic catalog database of configurable items)
the method comprising: receiving specification information for a configurable product, the specification information including a plurality of symbol groups for the configurable product, at least by (paragraph [0040] and table 1, 2 and 3, which describes specification information of a pen, where the manufacture part number includes plurality of symbol groups configurable components of the pen.)
at least one constraint involving at least one symbol group, and at least one conditional particular for at least one symbol group, wherein the symbol groups define a format of a part number of the configurable product and each symbol group includes one or more part number positions of the part number for characters, number and/or symbols corresponding to configurable properties of the configurable product, at least by (paragraph [0042] and table 3, which defines constraints of part number and format, such as number of characters and type of at least one symbol group (base, color, point) and configurable property of a configurable product (pen))
based on the specification information, generating a plurality of independent groups, each independent group including part number positions for characters, number and/or symbols that do not depend on characters, number and/or symbols at part number positions of other independent groups, wherein generating the plurality of independent groups includes: generating an independent group for each symbol group, at least by (paragraph [0041-0042] and table 2, table 3, where with the mfr. part no.: first 4 alpha characters and a hyphen designates independent group: SGSF , the next 3 alpha characters and a space designates independent group: Black, Green, Blue, Red, and the next 4 alpha characters designates the independent group: Fine Point, Medium Point, Bold Point)
merging independent groups having the same configurable properties to form a new independent group; and merging independent groups that, based on the at least one constraint, dependent on each other, wherein the dependent independent groups are merged to form a new independent group, at least by (paragraph [0042-0044] and table 3, which shows how, BLK, BLU, GRN, RED is merged under the (new) color independent group constrained by 3 alpha characters and constrained by color description; and FINE, MEDM, BOLD is merged under (new) point independent group constrained by 4 alpha characters and constrained by point description)
and when multiple lengths of the part number positions can be generated from the generated independent groups, generating a plurality of virtual families such that each respective virtual family, based on the independent groups in the virtual family, provides characters, number and/or symbols for part number positions that are of a same length; and storing the virtual families in a database, at least by (paragraph [0046 and Table 4, which describes generated virtual families related pen colors and pen point size, where colors are of length 3 and point size are of length 4, 3)
As per claim 2, claim 1 is incorporated and Neal further discloses:
wherein the symbol groups include a code table type symbol group and a field type symbol group, the code table type symbol group including a plurality of codes corresponding to the part number positions of the code table type symbol group, each code defining a plurality of configurable properties of the configurable product, and the field type symbol group defines a single field corresponding to a single configurable property of the configurable product, at least by (paragraph [0042, 0044] and table 3, which discloses part number position based on offsets starting with 4 alpha characters and hyphen for base code table type symbol group, then 3 alpha characters and space for color code table type symbol group, then 4 alpha characters for point code table type symbol group, with corresponding based codes, color codes and point size codes and alpha is the field type)
As per claim 3, claim 2 is incorporated and Neal further discloses:
wherein merging the independent groups having the same configurable properties to form the new independent group includes merging an independent group generated from the code table type symbol group with an independent group generated from the field type symbol group, the code table type symbol group including a configurable property that is also included in the field type symbol group, at least by (paragraph [0042-0044] and table 3, which shows how, BLK, BLU, GRN, RED is merged under the (new) color independent group constrained by 3 alpha characters and constrained by color description; and FINE, MEDM, BOLD is merged under (new) point independent group constrained by 4 alpha characters and constrained by point description)
As per claim 4, claim 1 is incorporated and Neal further discloses:
wherein generating a plurality of independent groups, includes merging independent groups that, based on the at least one conditional particular, dependent on each other, wherein the dependent independent groups are merged to form a new independent group, at least by (paragraph [0042-0044] and table 3, which shows how, BLK, BLU, GRN, RED is merged under the (new) color independent group constrained by 3 alpha characters and constrained by color description; and FINE, MEDM, BOLD is merged under (new) point independent group constrained by 4 alpha characters and constrained by point description)
As per claim 5, claim 1 is incorporated and Neal further discloses:
further comprising: displaying a user interface configured to receive a user input search request for part numbers of a configurable product, and receiving, via the user interface, the user input search request defining one or more configurable properties of the configurable product, at least by (paragraph [0031-0032] which discloses user inputs a search string such as a part number of a configurable product) 
analyzing the user input search request to determine entities present in the database matching the one or more configurable properties of the user input search request, at least by (paragraph [0034] which identifies entities ie. manufacturer name
based on the determined entities, determining part numbers of the configurable product matching the user input search request, at least by (paragraph [0033-0034 and Fig. 3: mfr part #, describes determined entities and part numbers of the configurable product matching the user input search request)
and displaying, in the user interface, a list of part numbers determined to match the user input search request, at least by Fig. 3 which depicts the displaying of a list of part numbers matching the user input search request)
As per claim 6, claim 5 is incorporated and Neal further discloses:
further comprising determining specifications for each part number determined to match the user input search request, at least by (paragraph [0032], Fig. 3 “search results or list of identified items is shown in a display list 302. The display list 302 includes the category, the manufacturer name, the manufacturer part number, a description, a supplier part number and a price.”)
As per claim 7, claim 6 is incorporated and Neal further discloses:
wherein the specification for the part number is retrieved from a relational database based on fields stored in the independent groups associated with the generate the part number, at least by (paragraph [0021] “the catalog will respond appropriately to a query from the search engine 24. For example, the catalog may reside within a relational database or may reside within an object-oriented database”)
As per claim 9, claim 5 is incorporated and Neal further discloses:
wherein the user input search request is a search string and analyzing the user input search request includes parsing the search string, at least by (paragraph [0031] “search string can be free-form or subject to specific structural rules. The particular format of the search algorithm and the input string is not important to the present invention. The search string may comprise search terms in any order. For example, the search string can include the name of an item, a part number for an item, or any descriptive attribute of the item. The search engine can be designed to handle misspellings, word fragments, or any other string that may lead a user to find the desired product within the database 14” paragraph [0035] further describes parsing query)
As per claim 10, claim 5 is incorporated and Neal further discloses:
wherein the search string includes characters, number and/or symbols defining a portion of the part number, at least by (paragraph [0031] “search string can be free-form or subject to specific structural rules. The particular format of the search algorithm and the input string is not important to the present invention. The search string may comprise search terms in any order. For example, the search string can include the name of an item, a part number for an item, or any descriptive attribute of the item”)
Claims 11-14 recite equivalent claim limitations as claims 1-4 above, except that they set forth the claimed invention as a system; Claims 15-20 recite equivalent claim limitations as claims 1-6 above, except that they set forth the claimed invention as a non-transitory computer readable storage medium, as such they are rejected for the same reasons as applied hereinabove. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neal in view of Gupta (US 20060288000 A1).
As per claim 8, claim 5 is incorporated and Neal fails to disclose:
further comprising determining facet counts providing, independent of the list of part numbers determined to match the user input search request, a breakdown of results based on multiple configurable properties of the configurable product; and displaying the determined facet counts in the user interface.
However, Gupta teaches the above limitations at least by (Fig. 4, under Matching Categories, multiple facets are display along with counts that breaks down the number of related results in different related categories to the query, the results are not shown as configurable properties of the configurable product because the context of the query and database is different however since Ouchi teaches a database of configurable properties of the configurable product, the functionality provided by Gupta with Ouchi's database of configurable properties of the configurable product, would result in the above claimed limitation.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gupta into the teaching of Neal as they relate to searching and displaying related results and one having ordinary skill in the art would have been motivated to use such a modification for the purpose of providing more context to the list of results to assist the user in navigating the list of results.


Conclusion
***Relevant art not relied upon:
Ouchi (US 20040267636 A1): See Fig. 4 and corresponding paragraphs, which discloses a configurable part with corresponding codes of each configurable component.  Para. 0036 further discloses searching catalog based on part number.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS TRUONG/ Primary Examiner, Art Unit 2152                                                                                                                                                                                           11/28/2022